DETAILED ACTION
	This is in response to the above application filed on 04/30/2020. Claims 1-6 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6 of claim 1, “a twisting wire one end” should be changed to “a twisting wire, one end”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the movable operating member is configured to be urged at the distal end side of the long member” in lines 2-3. As written, the term “at” appears to suggest the movable operating member is located or positioned at the distal end side of the long member. However, as best understood in light of the specification and the previously recited claims, the movable operating member is positioned at a proximal end side of the long member and is urged towards the distal end at” the distal end side with alternate language in order to clarify.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “treatment portion”, “operating portion”, “movable operating member”, and “converting mechanism” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. (US 2007/0287993).
Regarding claim 1, Hinman et al. discloses a treatment tool (100, FIGs 1-14, paragraph [0050]) comprising: an elongated long member (116, FIG 1, paragraph [0051]); a treatment portion (102, FIGs 1-4, paragraph [0050, 0051, 0053, 0054]. A review of the specification of the present invention identifies a 
Hinman is silent regarding the movable operating member being urged in a direction towards a distal end side of the long member, as required by claim 1.
However, Hinman teaches that the contact portion comes in contact with the movable operating member to prevent rotation of the movable operating member in a case where in the movable operating member is urged in a direction towards a proximal end side of the long member (FIG 8, spring 107 urges 101 proximally to engage contact portion 105 with 103 of movable operating member 101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to reverse the locations of contact portion 105 and the direction of bias of spring 107, for the purpose of 
Regarding claim 3, Hinman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses the contact portion is configured to prevent the rotation of the movable operating member by a friction force (Friction between the teeth of 103 and 105 prevents rotation of 101, paragraph [0058-0059]). 
Regarding claim 4, Hinman discloses the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses movable operating member is configured to be urged at the distal end side of the long member together with the converting mechanism by the restoring force of the twisting wire when the movable operating member is not operated by the operator (When not being displaced by the operator, the movable operating member and converting mechanism are biased towards a position by spring 107 of the twisting wire. In the device as modified, this bias is in the direction of the distal end side of the long member). 
Regarding claim 5, Hinman discloses the invention substantially as claimed, as set forth above for claim 3. The device as modified further discloses the friction force disappears by moving the movable operating member along the longitudinal axis of the long member toward the proximal end side of the long member by the operator to be separated from the contact portion (When manually urged along the longitudinal axis, movable operating member 101 disengages from contact portion 105 and is free to rotate. In the device as modified, the movable operating member is urged toward the proximal end side of the long member to achieve said separation). 
Regarding claim 6, Hinman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses the twisting wire rotates around the longitudinal axis of the long member in response to the traction in a direction of the longitudinal axis of the long member to rotate .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. (US 2007/0287993) in view of Germain et al. (US 2018/0078279).
Regarding claim 2, Hinman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses the converting mechanism includes a male projection (135, FIG 26) fixed to a portion of the twisting wire (On 117 of the twisting wire) and a female receptor (Slot 136) fixed to the movable operating member (136 are formed in 109 of movable operating member 101, paragraph [0059]) and fastened to the male projection (Paragraph [0059] discloses 135 are received within 136).
Hinman is silent regarding the converting mechanism including a male thread and a female fastened to the male thread.
However, Germain et al. teaches in the same field of endeavor of detachable converting mechanisms for transferring a rotational force from a proximal to distal end of the surgical instrument (Connection between 132 and 104, FIGs 1-2, paragraph [0087]), wherein the converting mechanism includes a male thread and a female fastened to the male thread (Paragraph [0087] discloses the connection can be a screw thread) and alternatively the converting mechanism can comprise a projection and slot (projection key and J-lock slot, paragraph [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the projection and slot converting mechanism of Hinman with male and female threaded converting mechanism taught by Germain, for the purpose of achieving the desired interlocking connection for transferring a rotational force. Furthermore, Germain sets forth that projection/slot 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.